                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

DARNISHA NICOLE SMITH,

            Plaintiff,

 v.                                                    CIVIL ACTION NO.
                                                        5:19-cv-00088-TES
 HUTCHINSON KIA and M. FOREST
 HUTCHINSON,

            Defendants.


                ORDER DISMISSING COMPLAINT FOR LACK
                    OF SUBJECT-MATTER JURISDICTION
______________________________________________________________________________

       The Court previously ordered Plaintiff to show cause as to why this case should

not be dismissed for lack of subject-matter jurisdiction. See [Doc. 3]. Plaintiff has now

supplemented her complaint to concede that she intended to sue Hutchinson

Automotive, Inc. since there is no business entity that goes by the name of “Hutchinson

Kia.” [Doc. 4, p. 1]. Plaintiff also concedes that Hutchinson Automotive, Inc. is

incorporated in Georgia and has its principal place of business in Georgia. [Id.]. Therefore,

even if the Court were to allow Plaintiff to substitute Hutchinson Automotive, Inc. for

Defendant Hutchinson Kia, the Court would be obligated to dismiss Plaintiff’s complaint

for lack of subject-matter jurisdiction because there would not be complete diversity of

citizenship between Plaintiff and Defendants. See Triggs v. John Crump Toyota, Inc., 154

F.3d 1284, 1287 (11th Cir. 1998) (“Diversity jurisdiction requires complete diversity; every
plaintiff must be diverse from every defendant.”); 28 U.S.C. § 1332(c)(1) (A corporation is

“a citizen of every State and foreign state by which it has been incorporated and of the

State or foreign state where it has its principal place of business . . . .”).

       Because the Court finds that there is not complete diversity between the parties in

this action, it must DISMISS the case without prejudice for lack of subject matter

jurisdiction. Fed. R. Civ. P. 12(h)(3).

       SO ORDERED, this 12th day of April, 2019.




                                             s/Tilman E. Self, III
                                             TILMAN E. SELF, III, Judge
                                             UNITED STATES DISTRICT COURT




                                                2
